VICKERY, J.
TRADE RIGHTS — Contracts (150 R4)
(580 P) A contract whereby one party agrees to assign all of his patents of a process for repairing tires, and all rights to renewals thereof, in the United States or anywhere in the world, and also argees not to enter into and carry on the business of repairing tires in the United States or in any other county in which a patent or any renewal thereof might be obtained, which agreement is to last during the lifetime of the patent or any renewals thereof, is a contract in restraint of trad<?, and no action will lie for the breach thereof.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.